REASONS FOR ALLOWANCE
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the pump unit including the rotating member having and having the engaging hole, the detection-target portion facing the rotation detector unit, an outer diameter of the detection-target portion being set so as to be larger than an outer diameter of the engagement portion, and the rotation-detection shaft engaging with the engaging hole from a first end side of the rotating member and the transmission shaft engaging with the engaging hole from a second end side of the rotating member, so that the rotation-detection shaft is connected to the transmission shaft via the rotating member. These limitations, in combination with the transmission shaft configured to transmit rotational driving force from the electric motor to the rotating member of the pump unit, the rotation-detection shaft provided coaxially with the transmission shaft, the rotation-detection shaft being configured to rotate together with the rotating member, the rotation detector unit configured to detect rotation of the rotation-detection shaft, and wherein the rotation-detection shaft has an engagement portion configured to engage with the rotating member, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746